                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF
 AMERICA,
                                               Case No. 2:18-cr-20800
              Plaintiff,                       District Judge Stephen J. Murphy
                                               Magistrate Judge Anthony P. Patti
 v.

 DR. CHRISTOPHER RUSSO,

           Defendant.
_________________________/

 ORDER GRANTING DEFENDANT CHRISTOPHER RUSSO’S MOTION
FOR RECONSIDERATION (ECF No. 161) AND AMENDING JANUARY 2,
      2020 REPORT AND RECOMMENDATION (ECF No. 160)
      On January 2, 2020, I issued a report and recommendation to deny

Defendant Christopher Russo’s request for bond, concluding that his prior history

of drug-seeking behavior and absconding, coupled with a lack of a suitable non-

custodial alternative – including an acceptable, live-in third-party custodian –

required ongoing detention. My recommendation was supported by Pretrial

Services (PTS). Defendant subsequently filed a motion for reconsideration of my

report and recommendation (ECF No. 161), which suggested new and previously

unexplored alternatives to detention that appeared capable of meeting the Court’s

strict criteria for re-release on bond. I directed PTS to conduct further

investigation, based upon the newly suggested alternatives provided by
Defendant’s counsel. This resulted in a new PTS report, dated January 24, 2020.1

This memorandum explains in detail why some of the newly proposed living

situations are workable, and now recommends release on bond.

      I held a telephonic status conference on the record, at which I heard from the

attorneys for the Government and the defense, as well as the PTS officer

responsible for this matter. Defendant, through counsel, waived his right to appear

at this proceeding (and the prior post-hearing status conference). Among other

things, the Court learned that Defendant has been pre-approved for entry into the

Dawn Farms substance abuse program in the Ann Arbor area, a program which

appears to be particularly appropriate in this individual situation. The

Government’s counsel stated on the record that the United States supports the bond

recommendation outlined in the latest PTS memorandum, and has given written

notice of its support to PTS.

      The various PTS reports having explored a number of possibilities for

release on bond in great detail, as further explored over several proceedings and

with much-appreciated assistance stemming from PTS’s ongoing investigation and

the very diligent efforts of defense counsel, I agree with the new recommendation,



1
 A copy of the most recent memorandum received from PTS, dated January 24,
2020 and copied to all counsel of record, has been forwarded to Judge Murphy
under separate cover.
as modified below. Accordingly, Defendant’s motion for reconsideration (ECF

No. 161) is hereby GRANTED, and the January 2, 2020 report and

recommendation – which is otherwise incorporated by this reference as to all

factual background and analysis, excepting the conclusion and recommendation –

is hereby AMENDED to conclude and recommend that Defendant Christopher

Russo be released on a $10,000 unsecured bond subject to the following

conditions:

   1. Reside with his sister, Catherine Sherwood, who will serve as his third party
      custodian until admittance into a transitional housing and substance abuse
      treatment program. If admittance to a transitional housing program cannot
      be obtained within two weeks of his release, a bond review hearing should
      be held.

   2. Report as directed to Pretrial Services.

   3. Travel is restricted to the Eastern District of Michigan, unless previously
      approved by Pretrial Services or the Court.

   4. Do not obtain a passport or other international travel document.

   5. Defendant's passport remains surrendered to Pretrial Services, pending
      disposition of this case.

   6. Do not possess a firearm, destructive device, or other dangerous weapon.

   7. Do not use, or unlawfully possess, a narcotic drug or other controlled
      substance, unless prescribed by a licensed medical practitioner.

   8. Submit to drug testing as directed by Pretrial Services.

   9. Submit to drug treatment, initially in a transitional housing and substance
      abuse treatment program approved by Pretrial Services, and upon
      completion of the program, as directed by Pretrial Services. When housed in
      a transitional housing and substance abuse treatment program, Defendant
      must reside with an in-house manager/supervisor.

   10. Defendant must abstain from alcohol.

   11. Do not bill, or cause to be billed, any claims to a federal healthcare
      program.

   12. Defendant is to have no contact with co-defendants.

   13. Do not prescribe controlled substances.

   14. Do not direct the prescription of controlled substances to any person.

   15. Location monitoring-home detention, with active GPS. Location
      monitoring will be installed immediately upon Defendant’s release by
      Pretrial Services in the Eastern District of Michigan.

   16. Pay all or part of the cost of location monitoring as directed by Pretrial
      Services.

   17. After completion of residential substance abuse treatment, but prior to
      Defendant living in a non-treatment setting, Pretrial Services must approve a
      suitable live-in third-party custodian and the residence at which Defendant
      will reside. To be deemed suitable, a third-party custodian must have a clean
      record for substance abuse and felonious criminal activity.

Additionally, in order to ensure that Defendant has location monitoring equipment

installed immediately upon his release, he is to be released at the federal

courthouse in Detroit, Michigan, on a business day prior to 12:00 noon.

Accordingly, I now recommend release on bond, subject to the above-

referenced conditions, with zero tolerance.

   IT IS SO ORDERED.
Dated: February 3, 2020   ______________________
                          Anthony P. Patti
                          UNITED STATES MAGISTRATE JUDGE
